Citation Nr: 1513138	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  11-23 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability and, if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to January 1972, and has additional periods of service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran presented testimony at a hearing before a Decision Review Officer at the RO in April 2011 and during a videoconference before the undersigned Veterans Law Judge in January 2015.


FINDINGS OF FACT

1.  In an unappealed October 1972 rating decision, the RO denied service connection for a low back disability.
 
2.  Evidence added to the record since the October 1972 rating decision is not cumulative or redundant of evidence then of record, and relates to unestablished facts necessary to establish service connection for a low back disability.

3.  The evidence stands in equipoise as to whether the Veteran has a low back disability had onset during active service and has continued to the present.



CONCLUSIONS OF LAW

1.  The October 1972 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2.  New and material evidence has been submitted with regard to the Veteran's claim of entitlement to service connection for a low back disability, and thus, the criteria for reopening this claim have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening the Claim for Service Connection for a Low Back Disability

By way of background, the RO denied the Veteran's claim for service connection for a low back disability in an October 1972 rating decision on the ground that a low back disability was not shown upon examination.  The Veteran did not express disagreement with the October 1972 decision nor was additional evidence pertinent to his claims physically or constructively associated with the claims folder within one year of the October 19724 determination.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the October 1972 decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  In September 2008, the Veteran submitted a claim to reopen his claim for service connection for a low back disability, which the RO denied in a November 2008 rating decision on the ground that there was no new and material evidence associated with the claims folder that warranted reopening.  However, in an August 2011 statement of the case, the RO reopened the claim, but denied it on the merits.  

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence of record in October 1972 includes the Veteran's service treatment records (STRs); an August 1972 radiology report that documents a finding of minimal rotational scoliosis of the lumbar spine with concavity to the right; the report of an October 1972 VA examination that was conducted by Dr. J.A.G.; and an October 1972 statement by Dr. J.A.G. that a low back disorder was not found.  After October 1972, the evidence includes correspondence from VA concerning the Veteran's claims and other issues; non-VA treatment records dated May 2003 that document a diagnosis of lumbar spinal stenosis L5-S1 secondary to facet arthropathy and degenerative disc disease (DDD) in addition to other back conditions; and the aforementioned November 2008 rating decision.

As acknowledged previously, the Veteran's claim for service connection was denied on the ground that a low back disability was not found.  As records submitted post-October 1972 include evidence of a current low back disability, the Board finds that the Veteran's claim must be reopened.  Thus, the appeal is granted.

II.  Merits of the Claim for Service Connection for a Low Back Disability

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2014); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2014).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

Notably, mere congenital or developmental defects, absent, displaced or supernumerary parts, refractive error of the eye, personality disorder, and mental deficiency are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 4.9 (2014). 

In addition, if a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2014); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

However, when no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014).  When that that is the case, the burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

As a preliminary matter, the Board notes that VA examiners who evaluated the Veteran in October 1972 and July 2011 raised the question of whether the Veteran's low back disability is a defect or disease, as they noted diagnoses of scoliosis.  Thus, it is important to determine whether the condition is "more or less stationary in nature" (a defect) or instead whether it is "capable of improving or deteriorating."  See Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009); VAOPGCPREC 82-90 (July 18, 1990).  The Board finds that the competent evidence of record, to include May 2003 non-VA discharge summaries, indicate that the Veteran's current low back disability includes scoliosis and other identifiable diseases.  Specifically, the referenced discharge summary documents diagnoses of herniated nucleus pulposus, lumbar spinal stenosis secondary to facet arthropathy and DDD, and extensive lumbar DDD.  The Board finds therefore that the Veteran's low back disability is a disease.

The RO also raised the question of whether the Veteran's condition preexisted his period of active service because he endorsed having a history of back trouble in a January 1970 report of medical history that was conducted contemporaneous to his enlistment.  See Statement of the Case, dated August 15, 2011.  As the Veteran's January 1970 enlistment examination indicates that the Veteran's spine was normal at that time, the Board finds that his current low back disability did not preexist service because it was not "noted" upon entrance into service within the meaning of 38 U.S.C.A. § 1111.  Thus, the Board presumes that the Veteran was in sound condition upon his acceptance and finds that this presumption has not been rebutted.

The Veteran's STRs indicate that the Veteran suffered a low back injury in November 1971, at which time he presented with low back pain and was diagnosed with lumbosacral strain.  The report of the Veteran's January 1972 separation examination indicates that the Veteran's spine was normal at that time.

The report of the Veteran's October 1972 VA examination documents the Veteran's report of in-service back pain that left him unable to stand, walk, or reach over his head immediately thereafter.  He reported that he still experienced back pain at that time and was unable to get a job due to his condition.

Non-VA treatment records document an October 1990 operation to treat extruded nucleus pulposus and spinal stenosis following an additional back injury, an October 1990 finding of degenerated fibrocartilage in the lumbar spine, the occurrence of an injury due to a fall in early 1992, June 1992 and November 1992 reports of low back pain, and subsequent reports concerning additional injuries and additional surgical intervention.  With regard to the additional injuries sustained by the Veteran, the Board finds it highly probative that he made consistent reports of low back pain prior to 1990.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

The record includes lay statements that were submitted by the Veteran's spouse and his friends in which they report that the Veteran did not have a low back condition prior to enlistment, but has complained about back pain since his separation from active service.  The Board finds these statements competent and credible as to the onset and continuity of the Veteran's current low back disability.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Madden, 125 F.3d at 1481.

As acknowledged previously, the record shows that the Veteran currently has a diagnosis of facet arthropathy in addition to other low back conditions.  In a May 2010 statement, non-VA physician Dr. W.B.L opined that it is his medical opinion that the Veteran's back problems began when he was in the military.  The Board finds that the May 2010 opinion is adequate because Dr. W.B.L. considered the relevant history of the Veteran's claimed disability and provided analysis to support his opinion concerning the etiology of the disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The report of a July 2011 VA examination documents a finding of osteopenic bones with significant degenerative changes and narrowing at multiple lower thoracic and lumbar disks.  The examiner diagnosed the Veteran with scoliosis of the lumbar spine, DDD, and status post hemilaminectomy.  The examiner opined that the Veteran's low back disability is less likely as not caused by or a result of military service on the ground that review of the claim's file shows only one episode of lower back complaints during active service and subsequent postservice complaints of low back pain and problems may be attributed to the Veteran's spinal structure defect, not the Veteran's previous complaint of muscle strain.

Based on the foregoing, the Board finds that the evidence stands in equipoise as to whether the Veteran has a low back disability that had onset during active service and has continued since service.  Thus, the appeal must be granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

New and material evidence having been submitted, reopening of the claim for service connection for a low back disability is granted.

Service connection for a low back disability is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


